Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 1 of 11

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA, )
) FILED UNDER SEAL
Plaintiff, )
)
v ) Case No. l:lS-CR-lOSZS-OOl-DJC
)
K[MBERLY KI'I`TS, )
)
Defendant. )

UNITED STATES’ EMERGENCY MOTION FOR A WRIT AND
RESTRAINING ORDER UNDER THE ALL WRITS ACT

The United States files this emergency motion for a writ and restraining order under 28
U.S.C. §165 l(a) (the “All Writs Act”) to prevent the defendant, Kimberly Kitts (the
“Defendant”), her spouse, if any, representatives, attorneys, agents, family members, nominees,
alter egos (companies), business partners, assigns, and any other person with actual knowledge
of the writ and restraining order, from alienating, dissipating, transferring, selling, assigning,
leasing, pledging, encumbering, disposing, concealing, moving, or attempting or completing any
action that would affect or diminish the marketability or value of, Dei`endant’s real or personal
property. The United States has learned that the Defendant, who has pleaded guilty and is
awaiting sentencing, is in possession of assets that may be subject to dissipation in the near
future and prior to sentencing, The United States seeks the restraint of Defendant’s assets so that
they are available for application toward imminent restitution under the Mandatory Victim

Restitution Act (“MVRA”), 18 U.S.C. §3663A. The United Statcs does not include in its

Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 2 of 11

proposed restraining order any property necessary for the payment of normal monthly living

expenses.l
FACTUAL BACKGROUND

A. The Criminal Proceedings

On September 18, 2018, an Information was filed against the Defendant. (Doc. No. l).
According to the Infonnation, beginning at least in or about 2011, the Defendant, “engaged in a
scheme to misappropriate assets from her clients’ variable annuity and brokerage accounts.” See
Information, 114. In or about August 2017, the Defendant’s employer (the “Financial Services
Firm”) began investigating the Defendant for misappropriating approximately $3,085,939.00
from her clients at the Financial Services Firrn. See Information, 1114, 16 (Doc. No. l). The
Defendant’s victims included an individual who had been her client for 7 years and a retired
couple who had been her client for twelve years. See information 1| 3. On November 19, 2018,
the Defendant waived indictment and pled guilty to one count of Investment Adviser Fraud in
violation of 15 U.S.C. §80(b), four counts of Wire Fraud in violation of 18 U.S.C. §1343, and
one count of Aggravated Identity Theft in violation of 18 U.S.C. §1028A. See Waiver of
Indictment (Doc. No. 17). Sentencing is currently scheduled for March 20, 2019. (Doc. No. 18).
The total anticipated amount for restitution owed by Defendant is $3,085,939.00. Although this
restraining order is not sought for the purpose of preserving assets for forfeiture, the United

States also anticipates seeking a forfeiture money judgment against Defendant.

 

' “Nonnal Monthly Living Expenses” is defined as those expenses that are necessary to provide for the Defendant’s,
her spouse’s or her dependents’ health, welfare, and/or production of income, including housing and utilitics; food;
housekeeping supplics; apparel; personal care products; necessary out-of-pocket health care expenses such as
medical serviccs, prescription drugs, and medical supplies; and transportation

2

(l)

(2)

(3)

Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 3 of 11

The maximum penalties for Defendant’s conduct are as follows:

Investment Adviser Fraud in violation of 15 U.S.C. § 80(b): incarceration for five years;
supervised release for three years; a fine of $250,000 or twice the gross gain/loss,
whichever is greater; a mandatory special assessment of $100; restitution; and forfeiture
to the extent charged in the Information.

Wire Fraud in violation of 18 U.S.C. § 1343: incarceration for twenty years; a iive year
term of supervised release; a fine of $250,000 or twice the gross gain/loss, whichever is
greater; a mandatory special assessment of $100; restitution; and forfeiture to the extent
charged in the Information.

Aggravated Identity Theii, in violation of 18 U.S.C. § 1028A: a mandatory term of
incarceration of two years, which shall not be concurrent with any other term of
imprisonment imposed under any other provision of law; one year of supervised release;
a special assessment of 3100, restitution; and forfeiture to the extent charged in the
Information.

B. The Defendant’s Assets

Restitution is mandatory to victims of offenses against property, including any offense

committed by fraud or deceit, and restitution must be ordered “to each victim in the full amount
of the victim’s losses as determined by the court without consideration of the economic
circumstances of the defendant.” See 18 U.S.C. §§ 3663A(c)(1)(A)(ii) and 3664(t)(1)(A). Over
the course of the scheme, the Defendant misappropriated approximately $3,085,939.00 from her

clients at the Financial Services Firm. See Information, 1|16 (Doc. No. l).

Based on its financial investigation to date, the United States believes that the Defendant

owns various assets, either individually or jointly. These assets include real property located at
48 Quanset Road, Orleans, Massachusetts 02653, two watercraft vessels, identified as Hull ID#
RBV000821277 and Hull ID# EKH01193H001, a 2005 Winnebago Workhorse W22 motorized

home, a 2018 BMW XS, and a 310,000.00 unsecured appearance bond. In addition, the

3

Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 4 of 11

Defendant is owed $20,000.00 by a third party as part of a pending claim.

Upon information and belief, the Defendant has placed the real property located at 48
Quanset Road, Orleans, Massachusetts 02653 (the “Real Property”) on the market for sale. Given
the potential marketing of one asset for sale and that the mandatory restitution in this case will
likely exceed $3,085,939.00, all of the Defendant’s assets should be restrained to preserve them
for restitution, except for reasonable and necessary living expenses or as otherwise ordered by
the Court. While the United States has no objection in principle to the sale of the Real Property,
or any other asset, in order to ensure that the value of such assets is available to pay restitution to
the victims, the United States requests that (l) the Defendant obtain the consent of the United
States or an order of this Court prior to any sale to ensure adequate safeguards are established to
prevent sales transactions for less than fair market value, and (2) that the net proceeds of the sale
be paid over to the Clerk of the Court for application towards expected unpaid restitution
obligations

Federal courts have recognized the authority of a district court under the All Writs Act to
restrain a defendant’s assets to give effect to and enforce the court’s restitution order by
preserving assets to satisfy it, and to bind the Defendant and any person or entities acting in
concert with her to the terms of the restraining order.

ARGUMENT

The Defendant is in possession of non-exempt assets, including assets held in her own
name or that may be held in the name of alter egos and/or nominees, that should be applied to the
restitution that will be imposed at sentencing, Consequently, the United States hereby moves for

an order: (1) preventing the Defendant and anyone acting on her behalf, or with actual

Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 5 of 11

knowledge of the resulting writ and restraining order, from alienating, concealing, or taking any
action that would diminish the marketability or value of Defendant’s real and personal property
without the consent of the United States Attomey’s Oftice or an order of this Court; (2)
authorizing the United States to record a notice of lis pendens on any real property in which the
Defendant or any of her alter egos or nominees has an interest; (3) in order to ensure that the
value of any non-exempt assets is available to pay restitution to the victims, directing the
Defendant to remit the proceeds from any sale of any property to the Clerk of the Court to be
held in escrow pending further order of this Court; and (4) permitting the filing of any other
documents to ensure that real and personal property are preserved for the restitution expected to
be imposed at sentencing, The purpose of this request is to ensure that the Defendant’s assets are
preserved and still available for payment of restitution under the Mandatory Victim Restitution
Act (“MVRA”), 18 U.S.C. § 3663A.

Pursuant to the MVRA, the United States Attomey General is responsible for enforcing
restitution orders. 18 U.S.C. §§ 3664(m)(l)(A)(1), 3612(0)(2). The United States may enforce a
judgment imposing a fine or restitution in accordance with the practices and procedures for the
enforcement of a civil judgment under Federal law including pursuant to the Federal Debt
Collection Procedures Act (the “FDCPA”), 28 U.S.C. § 3001, et. seq. See 18 U.S.C. §§ 3613(a),
3613(f) and 3664(m)(l)(A). Without a court order, the United States does not currently have the
procedural tools necessary to restrain or freeze the Defendant’s non-forfeitable assets. The
FDCPA tools for enforcing a criminal judgment cannot be employed before a restitution

judgment has been entered by the Court.

Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 6 of 11

This Court, however, has the authority to immediately restrain the Defendant’s assets.
The All Writs Act empowers the Court to issue orders that are necessary to prevent obstruction
of justice and interference with the Court’s jurisdiction and ability to enforce its lawiiil decisions.
In pertinent part, the All Writs Act provides that “all courts established by Act of Congress may
issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable to the
usages and principles of law.” 28 U.S.C. § 1651(a). The All Writs Act expressly preserves this
inherent authority. See In re Baldwin-United Corp., 770 I~`.2d 328, 338 (2d Cir. 1985) (“[a]n
important feature of the All-Writs Act is its grant of authority to enjoin and bind non-parties to
an action when needed to preserve the court's ability to reach or enforce its decision in a case
over which it has properjurisdiction.”). “This power is organic, without the need of a statute or
rule for its detinition, and it is necessary to the exercise of all other powers.” United States v.
Shcyj"er Equip. Co., 11 F.3d 450, 461 (4th Cir. 1993). The Fiith Circuit has explained that “the
All Writs Act provide[s] a federal court with various common law equity devices to be used
incidental to the authority conferred on the court by rule or statute.” ITT Cmty. Dev. Corp. v.
Barton, 569 F.2d 1351, 1359 (5th Cir. 1978). It supplements the Court’s “inherent authority” to
“fashion an appropriate sanction for conduct which abuses the judicial process.” See Goodyear
Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (201 7) (quoting Chambers v. NASCO, ]nc.,
501 U.S. 32, 44-45 (1991)).

The authority conferred by the All Writs Act includes the authority to issue orders to
restrain or preserve assets to maximize the recovery of mandatory restitution. See, e.g., United
States v. Catoggio, 698 F.3d 64, 66 (2d Cir. 2012) (holding that a district court may exercise its

authority under the All Writs Act to restrain a convicted defendant’s hinds in anticipation of

Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 7 of 11

sentencing); United States v. Yielding, 657 F.3d 722, 727 (8th Cir. 2011) (in upholding
restraining order pending a future order of restitution, agreeing “that a sentencing court has
jurisdiction to enforce its restitution order and may use the All Writs Act, when necessary and
appropriate, to prevent the restitution debtor from frustrating collection of the restitution debt.”);
United States v. Sl'mmons, 2008 WL 336824, *l (E.D. Wis. Feb. 5, 2008) (issuing restraining
order on assets under A11 Writs Act in advance of sentencing and noting “[d]istrict courts have
under the [All Writs] Act issued restraining orders to ensure the availability of funds for
restitution and other court-ordered financial obligations.” ; United States v. Abdelhadi, 327 F.
Supp. 2d 587, 600 (E.D.Va. 2004) (issuing restraining order on assets under All Writs Act since
“there was reason to believe that the restraining order was necessary to ensure the future
availability of defendant’s property to satisfy restitution.”); United States v. Numisgroup Intl.
Corp., 169 F. Supp. 2d 133, 138 (E.D.N.Y. 2001) (issuing restraining order on assets under All
Writs Act in advance of sentencing and holding “[b]ecause sentencing and a substantial order of
restitution is imminent...in the Court’s view, its authority to restrain [assets] in anticipation of the
order of restitution is not precluded....”); United States v. Ross, 1993 WL 427415, *1 (S.D.N.Y.
Oct. 15, 1993) (issuing restraining order on assets under All Writs Act in advance of sentencing
and imposition of restitution and holding “there is no logic to the position that the Court is
powerless to enter a restraining order [on assets] after a jury has found a defendant
guilty...simply because sentencing has been delayed so that a presentence report may be
prepared.”); United States v. Gates, 777 F. Supp. 1294, 1295 (E.D. Va. 1991) (“[i]n ‘freezing’

defendant’s assets, the court was merely assuring that assets available at the time of conviction

Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 8 of 11

would remain so until sentencing, so that the court could properly assess costs and fines under
the sentencing guidelines and applicable statutes”).

Despite not yet having issued a restitution order against the Defendant, the Court is not
powerless to prevent her from transferring assets or funds or property beyond the jurisdiction of
the Court. Gates, 777 F.Supp. at 1295. Otherwise, the Court would not have any ability to
impose a proper sentence under the guidelines and to comply with the intent and mandate of
Congress for the payment of criminal monetary penalties. Id. at n.7. And the United States would
be frustrated from satisfying its duty to ensure that crime victims receive full and timely
restitution as provided in law. 18 U.S.C. § 3771(a)(6).

Given that the Defendant has already pled guilty, the Court is well within its power to
enter an order restraining her from disposing or transferring her assets. United States v. Sullivcm,
2010 WL 547243, l, 6-8 (E.D.N.C. 2010). She is no longer “bathed with the presumption of
innocence” and the Court has the power to restrain assets between the time of conviction and
time of sentencing so that assets are available to be applied towards the forthcoming restitution
order. Numisgroup Intl. Corp., 169 F. Supp. 2d at 138.

Based on its financial investigation to date, the United States has determined that the
Defendant does not possess assets sufficient to fully satisfy the imminent restitution order.
Defendant’s current assets must therefore be preserved. If the United States is to be the
instrument of any meaningful financial recovery for the victims of the Defendant’s crime, as
Congress envisioned in the MVRA, an order restraining asset dissipation is critical. See, e.g.,
Abdelhadi, 327 F. Supp. 2d at 600 (issuing restraining order on assets when there was “a

reasonable likelihood that defendant would (i) fail to pay restitution and/or (ii) make efforts to

Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 9 of 11

transfer, sell, or dispose of assets....” and allowing government to file lis pendens where
necessary to ensure availability of property to satisfy restitution order); Numisgroup, 169 F.
Supp. 2d at 138 (issuing restraining order on assets based on, inter alia, defendant’s
“representation that he has virtually no assets at his disposal” to pay judgment); Ross, 1993 WL
427415, *1 (issuing restraining order on assets when “there is a real question as to whether or not
[defendant] currently has sufficient liquid assets to satisfy any judgment of restitution ordered by
the Court.”).

Finally, the entire statutory scheme goveming restitution enforcement contemplates
overall judicial supervision and exercise of inherent plenary authority to issue any orders
necessary to effectuate collection of restitution on behalf of crime victims, See, e.g., 28 U.S.C.

§ 3003(0)(7) (Federal Debt Collection Procedures Act (FDCPA) allows court “any inherent
authority...to provide injunctive relief”); 28 U.S.C. § 3202(a) (FDCPA allows court to issue writs
under All Writs Act, 28 U.S.C. § 1651, as necessary to support collection of restitution); 28
U.S.C. § 3013 (FDCPA allows court to extend or modify use of enforcement procedure for
collection of restitution); 18 U.S.C. § 3613A(a)(l) (MVRA allows court to enter a restraining
order or injunction for defaulted restitution obligations); 18 U.S.C. § 3664(1‘)(3) (MVRA
provides Court with authority to order lump-sum payment of restitution at sentencing based on
asset report of probation); 18 U.S.C. § 3664(m)(l)(A)(ii) (MVRA provides that United States
shall enforce restitution by “all available and reasonable means.”). But as one district court
wisely noted:

While these various remedies available to the government and the victim may, in

the fullness of time, play a role in assuring that restitution is paid, none can be

instantly implemented and none ensures that, in the interim, defendant’s assets
will not be secreted, wasted or placed beyond the reach of the victim or the

9

Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 10 of 11

government. In short, none reasonably ensures the effectiveness of the Court’s

restitution order by ensuring that defendant’s assets are not wasted or secreted.

Only the restraining order can serve this function and hence, this is the reason it

issued.
Abdelhadi, 327 F. Supp. 2d at 601. Without a restraining order, there is nothing to prevent the
Defendant from dissipating assets or otherwise secreting, wasting or placing them beyond the
reach of her victims or the United States. In other words, there is nothing that reasonably ensures
the effectiveness of this Court’s restitution order at this stage of the case other than a restraining
order pursuant to the All Writs Act.

GROUNDS FCR EMERGENCY RELIEF

The United States seeks emergency relief because, upon information and belief, the
Defendant has placed the real property located at 48 Quanset Road, Orleans, MA on the market
for sale and has other assets that can be readily transferred or liquidated.

_C_O_l.`JLSION

WHEREFORE, for the reasons stated above, the United States respectfully requests that
the Court enter the attached proposed order: (1) restraining the sale of real or personal property
without the consent of the United States or order of this Court; (2) authorizing the United States
to record a notice of lis pendens on any real property in which the Defendant or any of her alter
egos or nominees has an interest; (3) directing the Defendant to remit the proceeds from any sale

of the property to the Clerk of the Court to be held in escrow pending until further order of this

Court; and (4) authorizing any other action necessary to ensure that real and personal property

10

Case 1:18-cr-10325-D.]C Document 22 Filed 01/18/19 Page 11 of 11

are preserved for restitution expected to be imposed at sentencing,

Date: January 18, 2019

By:

11

Respectfully submitted,

UNITED STATES OF AMERICA
By its attorneys

ANDREW E. LELLING
United States Attomey

/s/ Raguelle L. Kaye
Raquelle L. Kaye

Assistant United States Attomey
1 Courthouse Way, Suite 9200
Boston, MA 02210

Tel. No. (617) 748-3403
raquelle.kaye@usdoj.gov

